Citation Nr: 0530986	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-44 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1951 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  An anxiety disorder was not noted at service entrance, 
and there is no clear and unmistakable evidence that 
establishes that an anxiety disorder preexisted service.  

2.  The competent medical evidence shows that a current 
generalized anxiety disorder is linked to the veteran's 
active service.


CONCLUSION OF LAW

The veteran has a generalized anxiety disorder that is the 
result of disease incurred during active military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(b), 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 and Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

For the reasons expressed in more detail below, and in the 
view of the Board's favorable disposition of the claim for 
service connection for an anxiety disorder, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from an aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (2003) (holding that 
to rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).

A review of the record shows a lack of pre-service medical 
records that reflect any clinical finding or diagnosis of an 
anxiety disorder or other psychiatric disability.  While a 
history of mild nervousness with pressure and stress 
situations is noted on service entrance examination, the 
examination report does not otherwise reflect any clinical 
finding or diagnosis of an anxiety disorder or other 
psychiatric disability.  Thus, the Board finds the veteran to 
have been in sound condition at service entrance.  Here, the 
medical evidence does not clearly and unmistakably establish 
any pre-existing anxiety disorder.  See 38 U.S.C.A. § 1111; 
38 CFR § 3.304(b).  (Although records prepared shortly 
following the veteran's entry onto active duty refer to a 
history of his growing up in a neurotic environment and of 
his being nervous even before entry into military service, an 
anxiety disorder was not diagnosed.)

The veteran's service medical records do not specifically 
denote the presence of an anxiety disorder.  However, they do 
reflect that in January 1952, the veteran complained of 
nervousness.  A January 1952 Record of Outpatient Service 
shows the veteran experienced symptoms of situational 
maladjustment with severe anxiety reaction.  Later that same 
month, the veteran was referred to a neuropsychiatric clinic 
for further evaluation.   The examiner at the clinic 
diagnosed the veteran with immaturity manifesting itself in 
emotional instability in which anxiety features were noted as 
the most prominent.  A subsequent September 1952 Disposition 
Form (DD Form 96) notes the veteran's treatment at the base 
Mental Hygiene Clinic and a diagnosis of immaturity reaction, 
chronic, severe; manifested by hypochondriacal complaints, 
dependency and poor efficiency.  No additional findings or 
treatment were reported.  Although the veteran's separation 
examination in November 1952 revealed no complaints, 
findings, or diagnoses of a psychiatric disability, the 
examiner noted that the veteran experienced nervousness all 
his life and palpitations when nervous.

The veteran competently and credibly states that he was 
nervous while in service and that he had been excessively 
nervous ever since he completed service.  The Board notes 
that the veteran is qualified, as a lay person, to report 
symptoms such as nervousness.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  The veteran has also submitted 
supporting statements regarding his nervousness since 
service, from his wife, brother and sister-in-law, which 
further support his claim of continued problems since his 
discharge from service.

In October 2003, Jonathan Mangold, Ph.D., following his 
review of the pertinent evidence of record, stated that the 
veteran's symptoms were consistent with a diagnosis of a 
generalized anxiety disorder.  In particular, Dr. Mangold 
concluded:

In my considered professional opinion, the evidence 
compels the conclusion that 'nervousness' noted at 
time of enlistment was exacerbated by service.  The 
evidence also compels the conclusion that this was 
not a temporary aggravation that subsided after 
discharge, but became a chronic, ever-worsening 
condition that has persisted since his military 
service.  The description of the veteran's symptoms 
is consistent with a diagnosis of Generalized 
Anxiety Disorder.

While Dr. Mangold does mention the aspect of aggravation 
of the disability, the Board has found that the veteran 
was presumed sound upon entering service.  (Pre-
existence of an anxiety disorder has not been shown by 
clear and unmistakable evidence.)

At the same time, as noted in Dr. Mangold's opinion, the 
veteran's inservice-symptoms of nervousness became a chronic, 
ever-worsening condition, i.e., a generalized anxiety 
disorder, and that such disability has persisted since 
military service.  This is the only competent opinion of 
record addressing the question of medical nexus.  In the 
absence of any competent medical evidence contradicting Dr. 
Mangold's opinion, and because the veteran is presumed to 
have been in sound condition at entry onto active duty, the 
Board finds that the evidence weighs in favor of entitlement 
to service connection for an anxiety disorder, and the claim 
must be granted.




ORDER

Service connection for a generalized anxiety disorder is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


